SEPARATE OPINION.
Philips, P. J.
I dissent from so much of the foregoing opinion as holds that the court, under the circumstances, could first extort from the defendant an admission of his guilt, and then have this admission employed against him on an indictment or information founded on this admission. While it may be conceded that, after testifying in the case against Henderson, he was subject to cross-examination in detail, yet such cross-examination must be pertinent and relevant to the matter in chief, and to the issues embraced within the pending indictment. Henderson was on trial for illegally carrying a pistol. The witness, defendant here, testified that he saw no pistol on Henderson, that Henderson handed him no pistol, and that he had m> pistol. He was then asked as to what he did have. What he had was something else, not a pistol. The answer that he had brass knucks did not tend to prove the issue on trial. It was irrelevant, and wholly collateral, and as such the witness could not have been contradicted as to the statement. To hold that because he had voluntarily testified as to the issue, whether Hen derson had a pistol, would authorize the court to compel him to admit that he himself had another weapon, the having of which would subject him to prosecution, is not only unjust ttrthe witness, but its effect is mischievous *405in the administration of criminal justice, It would tend to deny to the prisoner on trial for one offence, the benefit of the witness’ testimony, if the witness could not state the facts about the matter on trial without incurring the hazard of being badgered into an admission of another distinct offence committed by him against the criminal law of the state. The witness foresaw that his answer, while not relevant to the case on trial, would tend to criminate himself in another offence, and it was his constitutional right to refuse to answer. And if the action of the court in compelling him to answer could be justified on the ground that the question was proper on its face, and the court could not foresee that it would criminate the witness, surely the least the court could have done, to preserve the constitutional privilege of the witness, would have been to deny to the state the right to use such answer, so forced against the consent of the witness, in a subsequent trial against him.
Ellison, J., •concurs in this dissent.